In a letter dated May 22, 2000, to the Clerk of the Appellate Courts, respondent John J. Phillips, of Overland Park, an attorney admitted to practice law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (1999 Kan. Ct. R. Annot. 246).
At the time respondent surrendered his license, there was one complaint pending with the Disciplinary Administrator’s office, alleging failure to account to the beneficiaries of a trust and failure to distribute trust funds to the beneficiaries as directed by the trust.
This court, having examined the file of the office of the Disciplinary Administrator, finds that the surrender of respondent’s license should be accepted and that respondent should be disbarred.
It Is Therefore Ordered that John J. Phillips be and he is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of John J. Phillips from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to respondent, and that respondent forthwith shall comply with Supreme Court Rule 218 (1999 Kan. Ct. R. Annot. 250).